Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment, filed 4/8/22.
Claims 1-2 and 4-13 remain pending.
Response to Amendment/Arguments
Applicant has amended the claims to include new limitations.
In view of the amendment to claims 1-13, the previous rejection to these claims is withdrawn.
Applicant’s arguments, see pages 8-13, filed 4/8/22, with respect to claims 1-2 and 4-13 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 
As to claims 1-2 and 4, Applicant argues the prior art fails to teach a queue controller configured to store operation information for operations performed in a memory device and queue the commands in order of similar operation times based on the operation information, wherein the operation times are determined based on methods of the operations corresponding to the commands included in the operation information.  This argument is persuasive.  The claims are allowable for this reason.
As to claims 5-13, Applicant argues the prior art fails to suggest a memory controller configured to store operation information for operations performed in the memory device, generate commands to be performed in the planes in response to a request received from a host, and queue the commands for operations having similar operation times to be simultaneously performed in the planes based on the operation information, wherein the operation times are determined based on methods of the operations corresponding to the commands included in the operation information. This argument is persuasive.  The claims are allowable for this reason.

Allowable Subject Matter
Claims 1-2 and 4-13 are allowed for reasons indicated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138